Citation Nr: 1815642	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraines.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral eye conditions (previously claimed as bilateral eye corneal defects).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ear cerumen.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dislocated shoulder condition.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for migraines.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for bilateral eye conditions.

12.  Entitlement to a disability rating for lumbosacral strain and degenerative disc disease in excess of 10 percent prior to August 30, 2016, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1993 to August 1995 and from November 2001 to September 2003, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013, December 2015, and April 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Concerning the Veteran's claim for service connection for bilateral corneal defects, the Board has recharacterized the issue to better reflect the evidence of record.

By way of history, the Veteran submitted claims of entitlement to service connection for a back condition, ingrown toenails, a dislocated shoulder condition, and migraines in August 2005.  The claims were denied in a February 2006 rating decision which became final.  In April 2009, the Veteran submitted claims to reopen his claims of service connection for a back condition, ingrown toenails, a dislocated shoulder condition, and migraines, as well as new claims of entitlement to service connection for bilateral knee pain, bilateral eye conditions, bilateral hearing loss, bilateral ear cerumen, sinusitis, chronic respiratory infections, and a left hand scar from laceration.  In November 2009, the Veteran's claims to reopen his service connection claims were denied because no new and material evidence had been submitted.  His original claims of service connection were denied as well.  

In March 2012, the Veteran filed claims to reopen all previously denied service connection claims and in a July 2013 rating decision, the RO denied reopening the Veteran's claims of entitlement to service connection for a dislocated shoulder condition, migraines, a left knee condition, bilateral eye conditions, bilateral hearing loss, bilateral ear cerumen, sinusitis, chronic respiratory infections, and a left hand scar from laceration.  The rating decision also denied service connection for ears beeping and reopened and granted service connection for lumbosacral strain with degenerative disc disease at 10 percent and onychomycosis with a noncompensable disability rating, both effective March 7, 2012.  The Veteran submitted a notice of disagreement (NOD) on all issues listed in the July 2013 rating decision and additionally submitted claims of entitlement to service connection for obstructive sleep apnea and hypertension.  The Veteran was issued a statement of the case (SOC) in November 2013.  In January 2014, the Veteran filed a timely substantive appeal, indicating that he wished to appeal only the issues of reopening his claims of entitlement to service connection for migraines, a dislocated shoulder condition, a left knee condition, bilateral eye conditions, bilateral hearing loss, bilateral ear cerumen, and the disability rating assigned to his service-connected lumbosacral strain and degenerative disc disease.  The Veteran was issued a supplemental statement of the case (SSOC) in May 2014.  In an April 2017 rating decision, the RO increased the Veteran's rating for lumbosacral strain and degenerative disc disease to 20 percent disabling, effective August 30, 2016.  As the grant of a 20 percent rating, effective August 30, 2016, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

With regard to obstructive sleep apnea, the Veteran's claim of service connection was denied in a March 2014 rating decision.  The Veteran failed to submit a timely NOD and the decision became final.  In October 2015, the Veteran submitted a claim to reopen his claim of entitlement to obstructive sleep apnea, which was reopened and denied in a December 2015 rating decision. 

Regardless of the RO's decisions regarding whether to reopen the Veteran's claims in the July 2013 and December 2015 rating decisions, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claims of entitlement to service connection for migraines, a dislocated shoulder condition, a left knee condition, bilateral eye conditions, bilateral hearing loss, bilateral ear cerumen and obstructive sleep apnea.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that in an April 2017 correspondence, the Veteran's attorney asserted that claims to reopen claims of entitlement to service connection for right knee arthralgia; scar, left hand thumb laceration; and sinusitis were on appeal.  However, the Veteran explicitly failed to appeal these issues on his January 2014 substantive appeal and an April 2014 notification letter from the RO confirmed his withdrawal of these issues, to which the Veteran did not contest.  Therefore, the Board does not have jurisdiction to review these issues.  

The Board acknowledges that additional medical evidence has been associated with the evidentiary record after the issuance of the last SSOC in May 2014.  The Board has reviewed the new evidence and has determined that with regard to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral ear cerumen, a left knee condition, and a dislocated shoulder condition, the new evidence is cumulative and redundant and does not include new evidence that materially bears on these issues.  The records reflect ongoing treatment and do not reveal material evidence to substantiate the Veteran's claims that his conditions are etiologically related to service.  With regard to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for obstructive sleep apnea, migraines, bilateral hearing loss, bilateral eye conditions, and entitlement to service connection for obstructive sleep apnea; given the favorable nature of the decisions herein, the Board finds that that its review of the new evidence results in no prejudice to the Veteran.  With regard to the issues of entitlement to service connection for migraines, bilateral hearing loss, bilateral eye conditions, and entitlement to increased ratings for a back disability, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence on remand.

The Veteran's March 2014 VA Form 9 contains a request for a hearing before a Veterans Law Judge (VLJ); however, the Veteran withdrew his request, through his attorney, in an April 2017 written statement.

The issues of entitlement to service connection for migraines, bilateral hearing loss, bilateral eye conditions; and entitlement to a disability rating for lumbosacral strain and degenerative disc disease in excess of 10 percent prior to August 30, 2016 and a disability rating in excess of 20 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed March 2014 rating decision denied entitlement to service connection for obstructive sleep apnea.

2.  An unappealed November 2009 rating decision denied entitlement to service connection for a dislocated shoulder condition, migraines, a left knee condition, bilateral eye conditions, bilateral hearing loss, and bilateral ear cerumen.

3.  New evidence received since the March 2014 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for obstructive sleep apnea.

4.  New evidence received since the November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for migraines.

5.  New evidence received since the November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

6.  New evidence received since the November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral eye conditions.

7.  The evidence added to the record subsequent to the November 2009 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral ear cerumen.

8.  The evidence added to the record subsequent to the November 2009 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee condition.

9.  The evidence added to the record subsequent to the November 2009 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a dislocated shoulder condition.

10.  Resolving all doubt in the Veteran's favor, obstructive sleep apnea is etiologically related to his period of active duty service.


CONCLUSIONS OF LAW

1.  The March 2014 rating decision, which denied the claim of service connection for obstructive sleep apnea, became final.  38 U.S.C. § 7105(b), (c) (2014); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

2.  The November 2009 rating decision, which denied claims of service connection for a dislocated shoulder condition, migraines, a left knee condition, bilateral eye conditions, bilateral hearing loss, and bilateral ear cerumen became final.  38 U.S.C. § 7105(b), (c) (2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

3.  The additional evidence received since the March 2014 rating decision is new and material, and the claim of entitlement to service connection for obstructive sleep apnea is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

4.  The additional evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for migraines is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

5.  The additional evidence received since the November 2009 rating decision is new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

6.  The additional evidence received since the November 2009 rating decision is new and material, and the claim for entitlement to service connection for bilateral eye conditions is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral ear cerumen.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

9.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a dislocated shoulder condition.  38 U.S.C. 
§§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

10.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by a letter in April 2012.  The Board notes that although VCAA notice was not sent in response to the Veteran's October 2015 claim to reopen his claim of entitlement to service connection for obstructive sleep apnea, given the favorable nature of the Board's decision herein, any error in notice is harmless.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist 

The record reflects that VA's duty to assist the Veteran has been satisfied.  The identified VA and private treatment records have been obtained and associated with the evidentiary record.  The Veteran was afforded a VA examination for his bilateral hearing loss in August 2012.  No other VA examinations have been provided.  As set out below, the Board determines that new and material evidence has not been received to reopen the claims of entitlement to service connection for bilateral ear cerumen, a left knee condition, and a dislocated shoulder condition.  As such, a VA examination is not required, as VA is not obliged to provide an examination or obtain an opinion if new and material evidence is not presented.  
38 C.F.R. § 3.159(c)(4)(iii).  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Application to Reopen Previously Denied Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      Obstructive Sleep Apnea

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea.

In July 2014, the Veteran submitted a claim of entitlement to service connection for obstructive sleep apnea.  The RO denied the claim in a March 2014 rating decision and the Veteran was informed of the decision in April 2014.  The RO determined that the Veteran's service treatment records did not reveal a history of sleep apnea, nor did VA treatment records contain evidence that he had been treated for sleep apnea.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time.  At the time of the March 2014 rating decision, the pertinent evidence of record consisted of military personnel records, service treatment records, and VA treatment records.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  Since the March 2014 rating decision, the evidence received into the record includes private treatment records, updated VA treatment records, and lay statements from the Veteran, his family, and his former military colleagues concerning his obstructive sleep apnea.

Specifically, a July 2014 VA pulmonary sleep consultation noted the Veteran's complaints of snoring, non-refreshing sleep, and excessive daytime sleepiness.  A bedpartner questionnaire noted observations of pauses in breathing, loud and soft snoring, gasping and shortness of breath, kicking and twitching of legs, and sleep talking.  A subsequent July 2014 VA treatment record noted that the Veteran had undergone a sleep study that revealed mild obstructive sleep apnea and warranted a trial of continuous positive airway pressure (CPAP) therapy.
In a September 2014 VA treatment record, the Veteran indicated that he was recently diagnosed with obstructive sleep apnea and was using CPAP therapy.  He reported waking up several times a night, tossing and turning.  The Veteran only slept a total of three hours a night due to frequent awakenings.  He attributed his sleep issues to deployment, followed by problems at home with divorcing from his first wife. 

In a September 2015 letter, Dr. C. S. stated that the Veteran's obstructive sleep apnea had developed during his years of active duty.  Dr. C. S. noted that sleep apnea does not occur suddenly, but slowly develops and worsens, usually over many years.  The development of sleep apnea takes place over the course of an individual's adulthood, usually beginning with snoring and gradually worsening with more frequent breathing pauses, more oxygen desaturation episodes, more sleep impairment, and cardiac involvement.  Based on her interview of the Veteran and review of his sleep history and medical records, Dr. C. S. opined that the Veteran developed significant sleep apnea 20 to 22 years ago while on active duty.

In an April 2016 letter, Dr. O. A. noted that the Veteran suffered from sleep apnea syndrome and used CPAP therapy.  He indicated that symptoms started in 1993 when the Veteran's spouse noticed the Veteran snoring and having sleep apnea episodes during sleep.  Dr. O. A. noted that the Veteran received similar reporting of his sleep problems from military colleagues.  From 1993 to 2012, the Veteran reported daytime fatigue and sleepiness that had improved with CPAP use.

The Veteran's son submitted a statement in May 2016 stating that he had witnessed the Veteran's breathing stop while sleeping and recalled the Veteran snoring for as long as he could recall.

In a May 2016 statement, Mr. C. R., a former military colleague, indicated that he had been stationed with the Veteran aboard the U.S.S. Camden from 1993 to 1996 and recalled the Veteran snoring loudly.  Mr. C. R. noted that the Veteran seemed like he had trouble breathing and sometimes looked as if he stopped breathing altogether.  He had personally woken the Veteran up twice during night rounds to ensure that the Veteran was not having trouble breathing. 

In a May 2016 statement, Ms. A. C., a former military colleague, noted that she had served with the Veteran from 1996 to 2001.  During deployments, Ms. A. C. stated that she and other shipmates would notice the Veteran snoring loudly and stop breathing.  She had originally believed the Veteran's sleeping issues were due to long hours, but his issues continued during weekends with normal working hours.

In a May 2016 statement, the Veteran's wife indicated that she had known the Veteran since 1996 and they had been married since 1998.  See January 2018 Statement Translation.  She had observed the Veteran snore and stop breathing on numerous occasions and would wake him up in fear of something bad happening.  The Veteran's wife reported she had been kept awake many nights because of the Veteran's snoring and his struggle to breathe while sleeping. 

The Board finds that the evidence received subsequent to the March 2014 rating decision which denied service connection for obstructive sleep apnea satisfies the definition of new and material evidence, as it raises a reasonable possibility of substantiating the claim.  These documents were not of record at the time of the prior final denial and they provide evidence that the Veteran has a current diagnosis of obstructive sleep apnea which may be linked to active duty service.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for obstructive sleep apnea and the Board will review the Veteran's claim de novo.

	Migraines

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for migraines.

In August 2005, the Veteran submitted a claim of service connection for migraines. The RO denied the claim in a February 2006 rating decision and the Veteran was informed of the decision that same month.  The RO determined that the Veteran's service treatment records did not reveal a history of headaches and there was no evidence that the claimed condition existed.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time, which consisted only of service treatment records.  

The Veteran submitted a claim to reopen his claim of service connection for migraines in April 2009, which was denied in a November 2009 rating decision.  The evidence of record at the time consisted of military personnel records, service treatment records, and VA treatment records.  The RO denied service connection, stating that the medical evidence of record failed to show treatment for or a diagnosis of migraines, or a link relating the Veteran's condition to active duty service.  The Veteran was properly notified of the rating decision in a November 2009 notification letter and the decision became final.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for migraines.  Since the November 2009 rating decision, the evidence received into the record includes private treatment records and updated VA treatment records.

Specifically, in a September 2015 letter, Dr. C. S. opined that the Veteran developed significant sleep apnea 20 to 22 years ago while on active duty.  She further indicated that untreated sleep apnea caused the development of other disorders and abnormalities.  Dr. C. S. noted the Veteran's long history of migraines and stated that untreated sleep apnea caused his migraine headaches. 

Several VA treatment records indicate that the Veteran is diagnosed with migraines and has been treated with propranolol.  See VA Treatment Records from April 2012, July 2013, and January 2014. 

Given the recent grant of service connection for the Veteran's obstructive sleep apnea, discussed below, the Board finds that the evidence received subsequent to the November 2009 rating decision which denied service connection for migraines satisfies the definition of new and material evidence.  Specifically, VA treatment records note a currently diagnosed migraine disability and the medical opinion from Dr. C. S. indicates that the Veteran's migraines may be secondary to his service-connected obstructive sleep apnea.  As such, the newly submitted evidence raises a reasonable possibility of substantiating the claim.  These documents were not of record at the time of the prior final denial and they provide evidence that the Veteran has a current diagnosis of migraines which may be linked to a service-connected condition.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for migraines.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  

	Bilateral Hearing Loss

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

In April 2009, the Veteran submitted a claim of service connection for bilateral hearing loss.  The RO denied the claim in a November 2009 rating decision and the Veteran was informed of the decision that same month.  The RO determined that the Veteran's service treatment records and VA treatment records did not indicate a hearing loss disability for VA purposes.  The RO noted that the Veteran's August 1995 separation examination noted hearing within normal limits and post-service treatment records revealing the onset of hearing loss within one year of separation had not been received.  Further, the Veteran's VA treatment records did not show treatment for hearing loss.  At the time of the November 2009 rating decision, the pertinent evidence of record consisted of military personnel records, service treatment records, and VA treatment records.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  Since the November 2009 rating decision, the evidence received into the record includes private treatment records, updated VA treatment records, an August 2012 VA audiology examination, and the Veteran's lay statements.

In an April 2012 VA treatment record, the Veteran reported a subjective loss in hearing with his right ear worse than his left.  The Veteran reported that he had been exposed to loud noises aboard a ship, construction noise, and served as a gunner's mate.  He reported that he had worn hearing protection.  Pure tone testing revealed hearing within normal limits from 250 Hertz to 8000 Hertz in both the left and right ear.  The Veteran was assessed with normal hearing and excellent speech discrimination bilaterally. 

In a May 2012 statement, the Veteran reported that he had been aboard the U.S.S. Camden and was around loud noises every day.  The Veteran visited the clinic when his ears began beeping and hurting, and was told his ears were plugged with wax and that he had an infection.  His ears were cleaned out with a solution and he was given drops that helped; however, the Veteran stated that he has experienced some hearing loss ever since. 

In an August 2012 VA examination, audiometric testing revealed pure tone thresholds at 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz for the right ear.  Thresholds for the Veteran's left ear were 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The Veteran scored 96 percent bilaterally on the speech discrimination test using the Maryland CNC word list.  The Veteran was diagnosed with normal hearing in both ears.

In January 2014, the Veteran underwent private audiometric testing at a Costco Hearing Aid Center.  It is not clear from the tone audiometry testing whether the Veteran was wearing hearing aids at the time of testing or was prescribed hearing aids as a result of testing. 

The Board finds that the evidence received subsequent to the November 2009 rating decision which denied service connection for bilateral hearing loss satisfies the definition of new and material evidence.  Specifically, the January 2014 tone audiometry testing at Costco Hearing Aid Center indicates that the Veteran may suffer from a hearing loss disability for which he wears hearing aids.  Therefore, the newly submitted evidence raises a reasonable possibility of substantiating the claim.  This document was not of record at the time of the prior final denial and it provides evidence that the Veteran may have a current diagnosis of bilateral hearing loss which may be linked to active duty. 

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  

Bilateral Eye Conditions

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for bilateral eye conditions.

In April 2009, the Veteran submitted a claim of service connection for bilateral eye conditions which resulted in Lasik surgery.  The RO denied the claims in a November 2009 rating decision and the Veteran was informed of the decision that same month.  The RO determined that the Veteran's medical records did not indicate a currently diagnosed eye disability, and in fact, a May 2009 VA treatment record noted that the Veteran's eyes were normal.  While the Veteran's service treatment records noted that he had been treated for mild conjunctivitis of the right eye in July 1995 and for a left eye condition, noted to be negative for corneal defects, in August 1995, there was no evidence that a chronic disability resulted from these incidents of treatment.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time, which consisted of military personnel records, service treatment records, and VA treatment records.  The Veteran was properly notified of the rating decision in a November 2009 notification letter and the decision became final.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral eye conditions.  Since the November 2009 rating decision, the evidence received into the record includes private treatment records, updated VA treatment records, and the Veteran's lay statements.

In an April 2012 VA optometry consultation, the Veteran reported right eye blurriness without eye glasses.  The Veteran indicated that he had bilateral Lasik surgery in 2001.  Examination revealed mild pingueculae in both eyes, Lasik scars on the cornea of both eyes, clear irises of both eyes, and clear lenses of both eyes.  The Veteran was diagnosed with no prescription for the right eye, mild astigmatism of the left eye, and presbyope, status post Lasik.

In a May 2012 VA optometry note, the Veteran reported bilateral stable vision.  He was assessed with bilateral pinguecula, which was noted to be asymptomatic; good bilateral undilated ocular health; and 20/25 vision in the right eye and 20/30 vision in the left eye.

In an April 2017 statement, the Veteran's attorney asserted that the Veteran suffered from conjunctivitis in service, which caused discomfort when wearing contact lenses.  As a result, he required Lasik surgery. 

The Board finds that the evidence received subsequent to the November 2009 rating decision which denied service connection for bilateral eye conditions satisfies the definition of new and material evidence.  Specifically, VA treatment records note currently diagnosed eye conditions, to include bilateral pingueculae, Lasik scarring on the cornea of both eyes, mild astigmatism of the left eye, and presbyopia, status post Lasik.  As service treatment records have noted that the Veteran had been treated for left and right eye conditions, the newly submitted evidence raises a reasonable possibility of substantiating the claim.  These documents were not of record at the time of the prior final denial and they provide evidence that the Veteran has current diagnoses of eye conditions which may be linked to active duty. 

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral eye conditions.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  

      Bilateral Ear Cerumen

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for bilateral ear cerumen.

In April 2009, the Veteran submitted a claim of service connection for bilateral ear cerumen.  The RO denied the claim in a November 2009 rating decision and the Veteran was informed of the decision that same month.  The RO determined that although the Veteran's service treatment records revealed treatment for wax build-up in the right ear in October 1994, there was no evidence showing a currently diagnosed disability linked to this incident.  At the time of the November 2009 rating decision, the pertinent evidence of record consisted of military personnel records, service treatment records, and VA treatment records.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time.

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral ear cerumen.  Since the November 2009 rating decision, the evidence received into the record includes private treatment records and updated VA treatment records.  

In a May 2012 statement, the Veteran reported that he had been aboard the U.S.S. Camden and was around loud noises every day.  The Veteran visited the clinic when his ears began beeping and hurting, and was told his ears were plugged with wax and that he had an infection.  His ears were cleaned out with a solution and he was given drops that helped; however, the Veteran stated that he has experienced beeping and some hearing loss ever since.

Having carefully reviewed the record, the Board finds that the evidence received since the November 2009 rating decision although new, is not material in that there is still no diagnosed bilateral ear cerumen disability.  As such, the evidence does not raise a reasonable possibility of substantiating the claim.  Evidence submitted since the November 2009 rating decision consists of private treatment records and updated VA treatment records.  The Veteran had also submitted a statement asserting that he was exposed to noise during service.  While this evidence is new, it is not material, as it still fails to show a current diagnosis of bilateral ear cerumen.

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for entitlement to service connection for bilateral ear cerumen is not reopened.

	Left Knee Condition

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a left knee condition.

In April 2009, the Veteran submitted a claim of service connection for a left knee condition.  The RO denied the claim in a November 2009 rating decision and the Veteran was informed of the decision that same month.  The RO found that the Veteran's service treatment records were absent treatment for or diagnosis of a left knee condition.  While VA treatment records noted a May 2009 diagnosis of knee arthralgia, the diagnosis was made five years following the Veteran's separation from service and the evidence did not show a relationship between the knee disability and service.  The RO denied the Veteran's claim, determining that there was no relationship between the Veterans' left knee condition and his active duty service.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time, which consisted of military personnel records, service treatment records, and VA treatment records.  

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee condition.  Since the November 2009 rating decision, the evidence received into the record includes private treatment records, updated VA treatment records, and the Veteran's lay statements.

Imaging studies of the Veterans left knee conducted in December 2009 revealed minimal pointing at the posterior inferior patella, but was otherwise unremarkable.  See December 2009 Private Treatment Record.

In a January 2010 Report of Comprehensive Physiatry Consultation, the Veteran reported he had a slip and fall injury during work with direct trauma to the left knee.  At the time of impact, there was redness noted with some faint discoloration on the lateral aspect of the left knee within the first six hours.

A March 2011 treatment consultation indicated that the Veteran had sustained work injuries to his head, neck, back, and left knee in November 2009.  He was diagnosed with a left knee contusion, which was explained to be a left knee sprain with possible internal derangement.

An April 2010 private treatment record noted that the Veteran continued to experience left knee pain and was scheduled for a left knee scope. 

A November 2011 Private Treating Physician's Permanent and Stationary Report, conducted in relation to the Veteran's work-related injuries, noted a diagnosis of left knee strain/sprain status post left knee arthroscopy and partial medial meniscectomy.  The objective factors of the Veteran's left knee condition were crepitus, reduced active range of motion, and reduced strength. 

In a May 2012 statement, the Veteran asserted that his knees had been hurting for years and he believed his left knee condition was due to the running and exercises in service. 

Having carefully reviewed the record, the Board finds that the evidence received since the November 2009 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record reveals direct trauma to the Veteran's left knee resulting from a post-service work injury and complaints of left knee pain, but does not show that the Veteran's left knee condition was caused by an injury or event in service.  There is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Evidence submitted since the November 2009 rating decision consists of VA and private treatment records that show a 2009 worked-related left knee injury and complaints of knee pain.  The Veteran had also submitted a statement asserting that his left knee condition was the result of running and exercises done in service.  While this evidence is new, it is not material, as it still fails to show a relationship between the Veteran's left knee condition and an injury or event which occurred in service.

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for entitlement to service connection for a left knee condition is not reopened.

      Dislocated Shoulder Condition
	
The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a dislocated shoulder condition.

In August 2005, the Veteran submitted a claim of service connection for shoulder pain and spasms.  The RO denied the claims in a February 2006 rating decision and the Veteran was informed of the decision that same month.  The RO determined that the Veteran's service treatment records did not reveal complaints of, treatment for, or a diagnosis of a shoulder condition and there was no evidence that the claimed condition existed.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time, which consisted only of service treatment records.  

The Veteran submitted a claim to reopen his claim of service connection for a dislocated shoulder condition in April 2009, which was denied in a November 2009 rating decision.  The evidence of record at the time consisted of military personnel records, service treatment records, and VA treatment records.  The RO denied service connection, stating that the medical evidence of record failed to show treatment for or a diagnosis of a dislocated shoulder condition, or a link relating the Veteran's condition to active duty service.  The Veteran was properly notified of the rating decision in a November 2009 notification letter and the decision became final.

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a dislocated shoulder condition.  Since the November 2009 rating decision, the evidence received into the record includes private treatment records, updated VA treatment records, and the Veteran's lay statements.

In a May 2012 statement, the Veteran asserted that in June 2003 after performing physical training exercises, he began to experience pain in his back.  The Veteran visited the doctor on base and was told that his spine looked normal but he had likely pulled a muscle in his shoulder and lower back and had muscle spasms.  The Veteran stated he was treated with Motrin 800 mg and has experienced pain in his shoulder since.

April 2012 and July 2012 VA treatment records noted that the Veteran presented with complaints of left shoulder pain and was treated with hydrocodone.

Having carefully reviewed the record, the Board finds that the evidence received since the November 2009 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Evidence submitted since the November 2009 rating decision consists of VA and private treatment records that show complaints of left shoulder pain.  The Veteran had also submitted a statement asserting that he injured his shoulder during physical training in 2003.  While this evidence is new, it is not material, as it still fails to show a current diagnosis of a shoulder condition or a nexus between the Veteran's shoulder condition and an injury or event which occurred in service.

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for entitlement to service connection for a dislocated shoulder condition is not reopened.

III.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that entitlement to service connection for obstructive sleep apnea is warranted.  

Regarding evidence of a current disability, the Veteran has a current diagnosis of sleep apnea, which was diagnosed following a July 2014 diagnostic sleep study.  Therefore, the first element of service connection is met.

The second element of service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Several lay statements have attested to the Veteran's sleep issues during active duty service.  A May 2016 statement from Mr. C. R., who served alongside the Veteran on the U.S.S. Camden from 1993 to 1996, indicated that the Veteran could be heard snoring loudly with trouble breathing while sleeping.  Mr. C. R. stated that he had to wake the Veteran up occasionally to ensure he was alright.  In a May 2016 statement, Ms. A. C. stated that she had served with the Veteran from 1996 to 2001 and had observed his sleeping issues during deployments.  She noted that the Veteran snored loudly and would stop breathing while sleeping.  Ms. A. C. stated that she had believed his loud snoring was due to long working long hours on deployments; however, the snoring continued during weekends with normal working hours.  In a May 2016 statement, the Veteran's wife indicated that she had married the Veteran in 1998 and since that time, had observed the Veteran snoring loudly with difficulty breathing while sleeping.  She described his snoring as very strong and his nose sounded covered as he struggled to breathe.  The Veteran's wife stated that she would wake the Veteran up from sleep because she was afraid something bad was going to happen.  The Veteran's son similarly reported that the Veteran would stop breathing while sleeping, causing his to jump awake.  See May 2016 Lay Statement.  

While the Veteran's former military colleagues and his family are not competent to diagnose the Veteran's obstructive sleep apnea, they are competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability);  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds the lay statements describing the Veteran's sleep issues competent and credible. 

In a September 2015 letter, Dr. C. S. stated that the Veteran's obstructive sleep apnea had developed during his years of active duty service.  Dr. C. S. noted that sleep apnea does not occur suddenly, but slowly develops and worsens, usually over many years.  The development of sleep apnea takes place over the course of an individual's adulthood, usually beginning with snoring and gradually worsening with more frequent breathing pauses, more oxygen desaturation episodes, more sleep impairment, and cardiac involvement.  Dr. C. S. noted that during his active duty years, the Veteran had been told by other individuals that he snored disruptively during sleep and was observed to have trouble breathing while asleep.  The Veteran reported poor sleep quality and fatigue.  Dr. C. S. explained that disruptive snoring, observed breathing difficulties, poor sleep quality, and daytime sleepiness were all symptoms of obstructive sleep apnea.  Based on her interview of the Veteran and review of his sleep history and medical records, Dr. C. S. opined that the Veteran developed significant sleep apnea 20 to 22 years ago while on active duty

Given the competent and credible lay statements regarding observed symptomatology of obstructive sleep apnea from 1993 and the private medical opinion from Dr. C. S. explaining that the Veteran's obstructive sleep apnea likely developed 20 to 22 years ago while the Veteran was on active duty, the Board finds that the second and third elements of service connection have been met.  The lay statements establish manifestations of obstructive sleep apnea during active duty service and Dr. C. S.'s medical opinion establishes a relationship between the Veteran's current condition and the symptoms he was observed to experience during service. 

Accordingly, although there is no confirmed diagnosis of obstructive sleep apnea during active duty service, there is a current diagnosis of obstructive sleep apnea, competent and credible evidence of in-service symptomatology, and medical evidence linking the Veteran's in-service sleep problems to his current diagnosis.  Therefore, in the absence of any evidence to the contrary, the Board finds there is competent and credible evidence of the Veteran's in-service manifestation of symptoms subsequently diagnosed as obstructive sleep apnea.  The Board thus resolves doubt in the Veteran's favor and finds that service connection is warranted for obstructive sleep apnea.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for obstructive sleep apnea is reopened.

New and material evidence having been received, the claim of entitlement to service connection for migraines is reopened, and to this extent only the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral eye conditions is reopened, and to this extent only the appeal is granted.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral ear cerumen.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee condition.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a dislocated shoulder condition.  The appeal is denied.

Entitlement to service connection for obstructive sleep apnea is granted


REMAND

The Veteran is seeking service connection for migraines, bilateral hearing loss, and bilateral eye conditions.  The Veteran is also seeking entitlement to a disability rating for lumbosacral strain and degenerative disc disease in excess of 10 percent prior to August 30, 2016 and in excess of 20 percent thereafter.  Based on a review of the evidentiary record, the Board finds that additional development is needed prior to adjudication of the claims.

Regarding the Veteran's migraines, review of the evidentiary record reveals multiple possible etiologies for the Veteran's migraines.  The Veteran stated that he has experienced migraines for many years and his attorney asserted, on his behalf, that his migraines began during service and have persisted since.  See May 2012 Statement in Support of Claim and April 2017 Third Party Correspondence.  A September 2015 letter from Dr. C. S. opined that the Veteran developed significant sleep apnea 20 to 22 years ago while on active duty and indicated that untreated sleep apnea caused the development of other disorders and abnormalities, such as the Veteran's migraines.  However, the record also shows that in November 2009, the Veteran slipped and fell at work and sustained injury to his head.  See January 2010 Private Treatment Record.  He complained of occipital temporal headaches primarily coming from the cervical area and was diagnosed with cervical strain with associated occipital temporal headaches.  March and April 2010 private treatment records noted that the Veteran still experienced constant headaches that had not improved.  A November 2011 private treatment record noted that the Veteran complained of intolerable uncontrolled headaches due to closed head trauma.  In April 2012, the Veteran was treated with propranolol and reported decreased headaches.  Furthermore, the record also reveals that the Veteran has been diagnosed with migraines related to insomnia.  See VA Treatment Records from January 2014 and April 2016.  As there is a current diagnosis of migraines and an indication that the Veteran's disability could be secondary to his service-connected obstructive sleep apnea, remand for a VA examination to ascertain the etiology of the Veteran's migraines is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that it is "a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).

With regard to the Veteran's bilateral hearing loss, the Board finds that the evidence from Costco Hearing Aid Center indicates that the Veteran may currently suffer from hearing loss and wear hearing aids.  Therefore, a VA examination is necessary to determine the presence of a current hearing disability for VA purposes and whether that disability is etiologically related to service.

Regarding the Veteran's claim of entitlement to service connection for bilateral eye conditions, the Veteran's service treatment records indicate that he had been treated for mild conjunctivitis of the right eye in July 1995 and for a left eye condition, noted to be negative for corneal defects, in August 1995.  VA treatment records in April and May 2012 reveal diagnoses of bilateral pinguecula, Lasik scarring on the cornea of both eyes, mild astigmatism of the left eye, and presbyopia, status post Lasik.  The Board notes that the Veteran has not been provided with a VA examination to determine if his eye conditions are etiologically linked to active duty service.  As there is evidence of current disabilities and some evidence of a link to service, the Board finds that the Veteran should be afforded a VA examination to determine if his bilateral eye conditions are etiologically linked to active duty service.  See McLendon, 20 Vet. App. at 83.

With regard to the Veteran's claim for increased ratings for his lumbosacral strain and degenerative disc disease, the Board notes that the Veteran was afforded a VA examination in February 2017.  The examination report reflects that examination did not include range of motion testing for pain on both active and passive motion and in non-weight-bearing as required by 38 C.F.R. § 4.59.  The Court has determined that the final sentence of 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2017).  Accordingly, a new VA examination is necessary that includes range of motion testing for pain on both active and passive motion and in non-weight-bearing.

Lastly, the Board notes that additional VA treatment records have been associated with the evidentiary record since the May 2014 SSOC.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of the Veteran's migraines.  All necessary studies should be performed, and the electronic claims file shall be made available for the examiner for review in conjunction with the examination.  The examination report should reflect that such review was accomplished.  The Veteran's lay history of symptomatology should also be recorded and considered.

Based on a review of the Veteran's claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his migraines, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's migraines are related to active duty service or any incident of service.  A complete rationale must be provided for any opinion expressed.

In forming the requested opinion, the examiner is specifically asked to address the Veteran's November 2009 work injury resulting in trauma to the head and subsequent reports of headache pain.  The examiner should also address the Veteran's diagnoses of migraines related to insomnia as documented in January 2014 and April 2016 VA treatment records together with the opinion of Dr. C. S.

2.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of the Veteran's hearing loss.  All necessary studies should be performed, and the electronic claims file shall be made available for the examiner for review prior to the examination.  The examination report should reflect that such review was accomplished.  The Veteran's lay history of symptomatology should also be recorded and considered. 

a)  The examiner should determine whether the Veteran has a hearing loss disability for VA purposes.

b)  If the Veteran is diagnosed with a hearing loss disability for VA purposes, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) caused by, or otherwise related to the Veteran's active duty service.  A complete rationale for any opinion offered should be provided.

3.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of any current bilateral eye conditions.  All necessary studies should be performed, and the electronic claims folder shall be made available for the examiner for review prior to the examination.  The examination report should reflect that such review was accomplished.  The Veteran's lay history of symptomatology should also be recorded and considered. 

a)  The examiner should identify, by diagnosis, each bilateral eye condition.

b)  The etiology of each diagnosis should be identified and the examiner should opine, for each diagnosis, whether it is at least as likely as not (i.e., a 50 percent or greater probability) caused by, or otherwise related to the Veteran's active duty service.  A complete rationale for any opinion offered should be provided.

4)  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney an SSOC considering all evidence placed in the evidentiary record since the issuance of the May 2014 SSOC and return the case to the Board.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


